Title: Virginia Delegates to Benjamin Harrison, 29 October 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philada. Oct 29th, 1782.
We yesterday recd. your Excellency’s favor of the 19th instant. The contents of the inclosed paper are the whole of the foreign intelligence which has arrived since our last.
Some intelligence has been transmitted to Congress from the frontiers of N. York relative to preparations and designs in Canada which are far from corresponding with the pacific assurances held out in S’r G. Carlton’s late letter to Genl. Washington. How far the intelligence is well founded must be left to the event.
The British fleet at N. York had been busily making ready for sea and it is expected will soon sail from that Station. We have no intelligence of its destination. The W. Indies are the natural object of conjecture.
It is reported that on the arrival of the Packet at N. York Counter orders were immediately despatched to stop the evacuation of Charlestown.
We have the honor to be with the greatest respect Yr. Excellency’s Obt. Sevts.
J. Madison Jr.Theo’k. Bland Jr.
P. S. A Letter from Ge’l Washington just recd. corroborates the report of a vessel being sent to stop the evacuation of Charlestown.
 